Citation Nr: 0740109	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
March 2004, at which time it was remanded to afford the 
veteran a hearing.  The veteran testified at a Board 
videoconference hearing in May 2004.

This issue was again before the Board in December 2004.  At 
that time, the Board issued a final decision resolving the 
issues of entitlement to service connection for right knee 
disability, bilateral ankle disability, and bilateral foot 
disability.  The issues of entitlement to service connection 
for hypertension and entitlement to a compensable evaluation 
for herpes simplex were remanded again for further 
development.  During the processing of the December 2004 
Board remand, service connection for hypertension was granted 
by the RO in a July 2005 rating decision; this constituted a 
full grant of that issue on appeal.  Thus, the only issue 
remaining for appellate consideration at this time is 
entitlement to a compensable rating for herpes simplex.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board acknowledges that this case has been remanded 
previously; unfortunately, it is necessary for another remand 
to accomplish the development required to allow for a proper 
determination of the decisive questions in this appeal.

The evidence of record shows that the veteran has been 
prescribed medication for the herpes simplex disease under 
appeal.  A July 2000 statement from the veteran's private 
physician shows that the veteran had taken "Zovirax for 
suppressive therapy."  A May 2003 VA examination report 
shows the veteran had been treated with Acyclovir and 
Zovirax.  A medication list from May 2003 shows "Zovirax 
cream as needed."  An April 2004 letter from the veteran's 
private physician again shows that the veteran was taking 
"suppression therapy."  A March 2005 VA examination report 
shows that the veteran described "Acyclovir oral treatment 
as well as Acyclovir ointment topical treatment."  
Significantly, the March 2005 report shows "He had been 
taking the Acyclovir three times a day for suppression due to 
the frequency of his outbreaks, which was approximately once 
every two to three months."  Additionally, the report shows, 
"For the past five months he has stopped the oral Acyclovir 
due to upset stomach and continues to break out 
[approximately every] two to three months, which he treats by 
restarting the oral Acyclovir....."

The current version of Diagnostic Code 7806 provides for 
compensable disability ratings if a disease requires 
"systemic therapy such as corticosteroids or other 
immunosuppressive drugs."  The appropriate disability rating 
to be assigned is further dependent, in part, upon the 
duration of the necessity for such treatment.  In this case, 
there is no medical opinion of record clearly addressing 
whether any medication prescribed to the appellant 
constitutes a 'systemic therapy such as corticosteroids or 
other immunosuppressive drugs.'  Furthermore, there is no 
medical opinion clearly addressing the duration of the 
necessity for any 'systemic therapy such as corticosteroids 
or other immunosuppressive drugs.'  The medical evidence 
suggests that the appellant has taken oral Acyclovir, but 
this has not been clearly described as a systemic drug, a 
corticosteroid, nor an immunosuppressive drug.  Moreover, it 
is not entirely clear when treatment with oral Acyclovir 
began.  The March 2005 VA examination report does not opine 
as to whether or not Acyclovir, in the form prescribed to the 
appellant, is a 'systemic therapy such as corticosteroids or 
other immunosuppressive drugs.'  Nor does the March 2005 VA 
examination report provide a medical opinion as to the 
duration of the veteran's need for any such therapy during 
each year, or at what time the veteran first began to require 
such treatment.

The Board must bear in mind that its conclusions cannot be 
based upon its own unsubstantiated medical opinion, such as 
whether Acyclovir is a systemic immunosuppressive therapy or 
whether the veteran requires any such therapy intermittently 
or constantly.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  A new medical opinion should be obtained to address 
whether Acyclovir, as used by the appellant for his genital 
herpes outbreaks, is a 'systemic therapy such as 
corticosteroids or other immunosuppressive drugs.'  This 
opinion, with the use of all relevant medical records, should 
also address the duration and the frequency of the 
appellant's medical need to use oral Acyclovir, both 
currently and in the past.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the guidance 
of the recent Dingess/Hartman decision that 
VCAA notice requirements apply to all five 
elements of a service connection claim.

2.  The veteran should be scheduled for an 
appropriate VA examination of his genital 
herpes.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished and all clinical 
findings reported to allow for evaluation 
under applicable VA rating criteria.  After 
reviewing the claims file and examining the 
veteran, the examiner should respond to the 
following:

a)  Have any medications prescribed for 
the veteran's skin disability constituted 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs?  If so, 
what was the duration of the necessity 
for such therapy?  

b)  How often does the veteran have 
outbreaks of herpes and what is the 
duration of each outbreak?  When was 
the last outbreak?  

c)  Please report all examination 
findings to allow for application of VA 
rating criteria for skin disability.  

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claim as 
appropriate.  If the claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



